Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 06 January 2021 for application number 16/286,258.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Aileen Y. Mo on 17 March 2021.

The application has been amended as follows: 

(Currently Amended) A storage system, comprising:
a backplane coupled to a host via a first interface, wherein the backplane comprises:
global management circuitry coupled to a plurality of groups of components ; and 
a plurality of storage medium cards coupled to the backplane, wherein a respective storage medium card is allowed to operate without a controller residing on the storage medium card,
wherein a respective group of components includes first circuitry configured to perform first computing operations,, and a slot for an associated storage medium card; and

wherein the global management circuitry is configured to:
receive, from the host coupled to the backplane, an input/output (I/O) request with associated data; 
manage a flash translation layer mapping table which maps logical addresses to physical addresses across the groups of components and storage medium cards coupled to respective slots of respective groups; and
select, based on the FTL mapping table, a storage medium card for executing the I/O request;
wherein data associated with the I/O request is processed by the global management circuitry and the selected storage medium card selected , which comprises:
performing, by the global management circuitry, management-level operations to obtain first processed data;
performing, by the first circuitry based on the first processed data, general purpose computing operations to obtain second processed data; and
performing, by the second circuitry based on the second processed data, near-storage computing operations to obtain third processed data. 


(Original) The storage system of claim 1, wherein a determined group of components comprises the first circuitry, the second circuitry, and a slot for the selected storage medium card for executing the I/O request, and wherein the selected storage medium card is coupled to the slot of the determined group via a second interface.


(Original) The storage system of claim 2, wherein the second circuitry of the determined group can operate on the data associated with the I/O request prior to accessing the selected storage medium card to execute the I/O request.


(Original) The storage system of claim 1, wherein the first interface is based on one or more of:
a peripheral component interconnect express (PCIe) protocol;
a Gen-Z technology; and
a cache coherent interconnect for accelerators (CCIX) protocol.


(Original) The storage system of claim 1, wherein for a respective group of components, the first circuitry and the second circuitry of the respective group work together to manage a slot of the respective group, wherein the slot allows a storage medium card to couple to the backplane.


(Cancelled)


(Original) The storage system of claim 1, wherein the backplane further comprises:
a volatile memory coupled to the global management circuitry; and 
a non-volatile memory coupled to the global management circuitry and configured to store a logic design for the global management circuitry and respective first circuitry of respective groups.


(Original) The storage system of claim 7, wherein the non-volatile memory comprises a Not-Or flash memory.


(Currently Amended) The storage system of claim 1, wherein the first computing operations and the general purpose computing operations include one or more of:
an encoding or a decoding based on an error correction code;
an operation based on an exclusive OR; 
a cyclic redundancy check;
an encryption or a decryption based on an algorithm;
an operation based on a modulation; and
providing an interface to a physical medium, a storage medium card, or a storage medium card coupled to a respective slot of a respective group of components residing on the backplane.


(Currently Amended) The storage system of claim 1, wherein the second computing operations and the near-storage computing operations include one or more of:
a compression or a decompression of data associated with the I/O request;
a compaction or a decompaction of data associated with the I/O request;
a video transcoding operation; 
a projecting operation;
an encoding or a decoding based on an erasure code;
a filtering operation; and
a de-duplicating operation. 


(Currently Amended) A computer-implemented method for facilitating a storage system, the method comprising:
receiving, from a host coupled to a backplane via a first interface, an input/output (I/O) request with associated data,
: global management circuitry coupled to a plurality of groups of components;a plurality of storage medium cards coupled to the backplane, wherein a respective storage medium card is allowed to operate without a controller residing on the storage medium card,
wherein a respective group of components includes first circuitry, , and a slot for an associated storage medium card;
processing, by the global management circuitry, the I/O request;
managing, by the global management circuitry, a mapping table based on the data associated with the I/O request, wherein the mapping table maps logical addresses to physical addresses across the groups of components and storage medium cards coupled to respective slots of respective groups;
determining a group of components and a storage medium card 
performing, by the global management circuitry, management-level operations on the associated data to obtain first processed data;
performing, by first circuitry of the determined group based on the first processed data, general purpose computing operations to obtain second processed 
performing, by second circuitry of the determined group based on the second processed data, near-storage computing operations to obtain third processed data; and
executing, based on the third processed data, the I/O request by accessing the determined storage medium card. 


(Original) The method of claim 11, wherein the determined group of components comprises the first circuitry, the second circuitry, and a slot for the determined storage medium card for executing the I/O request, and wherein the determined storage medium card is coupled to the slot of the determined group 


(Original) The method of claim 11, wherein the second circuitry of the determined group can operate on the data associated with the I/O request prior to accessing the determined storage medium card to execute the I/O request.


(Original) The method of claim 11, wherein the first interface is based on one or more of:
a peripheral component interconnect express (PCIe) protocol;
a Gen-Z technology; and
a cache coherent interconnect for accelerators (CCIX) protocol.


(Original) The method of claim 11, wherein for a respective group of components, the first circuitry and the second circuitry of the respective group work together to manage a slot of the respective group, wherein the slot allows a storage medium card to couple to the backplane.


(Cancelled) 


(Original) The method of claim 11, wherein the backplane further comprises:
a volatile memory coupled to the global management circuitry; and 
a non-volatile memory coupled to the global management circuitry and configured to store a logic design for the global management circuitry and respective first circuitry of respective groups.


(Original) The method of claim 17, wherein the non-volatile memory comprises a Not-Or flash memory.


(Currently Amended) The method of claim 11, wherein the first and the general purpose computing operations include one or more of:
an encoding or a decoding based on an error correction code;
an operation based on an exclusive OR; 
a cyclic redundancy check;
an encryption or a decryption based on an algorithm;
an operation based on a modulation; and
providing an interface to a physical medium, a storage medium card, or a storage medium card coupled to a respective slot of a respective group of components residing on the backplane.


(Currently Amended) The method of claim 11, wherein the second computing operations and the near-storage computing operations include one or more of:
a compression or a decompression of data associated with the I/O request;
a compaction or a decompaction of data associated with the I/O request;
a video transcoding operation; 
a projecting operation;
an encoding or a decoding based on an erasure code;
a filtering operation; and
a de-duplicating operation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1 and 11 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a backplane that comprises a global management circuitry (GMC) coupled to a plurality of groups of components which include a first circuitry that performs first computing operations, a second circuitry that performs second computing operations, and a slot for an associated storage medium card, where a plurality of storage medium cards are coupled to the backplane and each card is allowed to operate without a controller residing on the medium card.  The GMC receives I/O data requests from the host via the backplane, manages a flash translation layer (FTL) mapping table mapping logical to physical addresses across the groups of components and storage medium cards that are coupled to the respective slots of the respective groups, and it makes the selection of the storage medium card for the I/O data requests based on the FTL mapping table, with the data being processed by the GMC by the first circuitry and second circuitry associated with the selected storage medium card, where the processing is performs management-level operations by the GMC to obtain first processed data, performs general purpose computing operations by the first circuitry based on the first processed data to obtain second processed data, and then preforms near-storage computing operations by the second circuitry based on the second processed data to obtain third proceed data.   The prior art of record teaches flash translation layer mappings, and receiving a data request from a first circuitry at a second circuitry, however it does not teach the specific features as claimed above where a 
Dependent claims 2 – 5, 7 – 10, 12 – 15, and 17 – 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YAIMA RIGOL/Primary Examiner, Art Unit 2135